COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                §              No. 08-17-00039-CR
  ANTONIO LOPEZ,
                                                §                  Appeal from
                          Appellant,
                                                §               171st District Court
  v.
                                                §            of El Paso County, Texas
  THE STATE OF TEXAS,
                                                §              (TC # 20120D04452)
                          Appellee.

                                          ORDER

       The Court has determined that it is necessary to review the following exhibits. It is

therefore ORDERED that Anita Garza, Official Court Reporter, of the 171st District Court of

El Paso County, Texas, prepare a Supplemental Reporter’s Record to include the original exhibits

as follows:

       MS-1
       MS-2
       MS-3
       MS-4
       SX-22
       SX-23
       SX-24
       SX-32
       SX-33

       These exhibits are to be forwarded to this Court on or before December 11, 2018.

       The original exhibits will be returned to the Official Court Reporter after the final

disposition of the case by this Court.

       IT IS SO ORDERED THIS 3RD DAY OF DECEMBER, 2018.

                                         PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.